                          Case 18-16974-abl                      Doc 32          Entered 01/10/19 11:13:42                   Page 1 of 34




 Fill in this information to identify the case:

 Debtor name         Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         18-16974-abl
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on            1/10/2019                             X /s/ Robert G. Brown
                                                                       Signature of individual signing on behalf of debtor

                                                                       Robert G. Brown
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                              Case 18-16974-abl                                 Doc 32                Entered 01/10/19 11:13:42                                           Page 2 of 34
 Fill in this information to identify the case:

 Debtor name            Spar Business Services, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               18-16974-abl
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,278,903.22

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,278,903.22


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           600,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           571,165.84


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,171,165.84




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                          Case 18-16974-abl                          Doc 32   Entered 01/10/19 11:13:42               Page 3 of 34
 Fill in this information to identify the case:

 Debtor name         Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         18-16974-abl
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Westchester Bank                                          Checking                      7841                                         $65.22




           3.2.     The Westchester Bank (Closed)                             Payroll Account               7858                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $65.22
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 18-16974-abl                          Doc 32   Entered 01/10/19 11:13:42                Page 4 of 34

 Debtor         Spar Business Services, Inc.                                                    Case number (If known) 18-16974-abl
                Name


            11b. Over 90 days old:                              600,000.00    -                               0.00 =....                $600,000.00
                                              face amount                         doubtful or uncollectible accounts



            11b. Over 90 days old:                              378,838.00    -                               0.00 =....                $378,838.00
                                              face amount                         doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                          $978,838.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                          Case 18-16974-abl                          Doc 32    Entered 01/10/19 11:13:42                Page 5 of 34

 Debtor         Spar Business Services, Inc.                                                     Case number (If known) 18-16974-abl
                Name

            General description                                                  Net book value of       Valuation method used        Current value of
                                                                                 debtor's interest       for current value            debtor's interest
                                                                                 (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark License Agreement with SPAR
            Trademarks, Inc. - SPAR trademarks
            (Perpetual, Non-Exclusive and Royalty-Free)                                     Unknown                                               Unknown



 61.        Internet domain names and websites
            www.assemblyandmerchandisingjobs.com                                            Unknown                                               Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            "Business Manager" internet job scheduling
            software to manage independant contractors,
            and all related improvements, revisions,
            developments and documentation made or
            procured related thereto (agreement dated as
            of July 1999)                                                                   Unknown                                               Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                        $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                      Current value of
                                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                              300,000.00 -                                   0.00 =
            Spar Marketing Force, Inc.                                  Total face amount     doubtful or uncollectible amount                 $300,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                          Case 18-16974-abl                          Doc 32   Entered 01/10/19 11:13:42          Page 6 of 34

 Debtor         Spar Business Services, Inc.                                                 Case number (If known) 18-16974-abl
                Name



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities
           Potential claims or recoveries against Affinity
           Insurance, Ltd. for worker's compensation, casualty and
           property insurance on behalf of field specialists.                                                                           Unknown



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                       $300,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                            Case 18-16974-abl                          Doc 32             Entered 01/10/19 11:13:42                           Page 7 of 34

 Debtor          Spar Business Services, Inc.                                                                        Case number (If known) 18-16974-abl
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $65.22

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $978,838.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $300,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,278,903.22            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,278,903.22




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                           Case 18-16974-abl                         Doc 32       Entered 01/10/19 11:13:42                  Page 8 of 34
 Fill in this information to identify the case:

 Debtor name          Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)              18-16974-abl
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    The Westchester Bank                          Describe debtor's property that is subject to a lien                 $600,000.00               $300,000.00
        Creditor's Name                               All accounts and other rights to payment,
                                                      inventory, equipment, instruments and
                                                      chattel paper, general intangibles,
                                                      documents, government payments and
        Attn: Managing Agent                          programs, investment property, and deposit
        12 Water St.                                  accounts.
        White Plains, NY 10601
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $600,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                          Case 18-16974-abl                          Doc 32    Entered 01/10/19 11:13:42                             Page 9 of 34
 Fill in this information to identify the case:

 Debtor name         Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)           18-16974-abl
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $409.50
           Clark Hill PLC                                                        Contingent
           Attn: Nicholas W. Wieczorek                                           Unliquidated
           3800 Howard Hughes Parkway, Suite 500                                 Disputed
           Las Vegas, NV 89169
                                                                              Basis for the claim:    Legal Services
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $120,509.79
           Duane Morris LLP
           Attn: Robert D. Eassa                                                 Contingent
           Spear Tower                                                           Unliquidated
           One Market Plaza, Suite 2200                                          Disputed
           San Francisco, CA 94105-1127
                                                                              Basis for the claim:    Legal Services
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $15,967.00
           Fabyanske, Westra, Hart & Thomson P.A.                                Contingent
           Attn: Thomas Volbrecht                                                Unliquidated
           333 S. 7th St #2600                                                   Disputed
           Minneapolis, MN 55402
                                                                              Basis for the claim:    Legal Services
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1,345.00
           Federal Express
           Attn: Managing Agent                                                  Contingent
           3875 Airways, Module 43                                               Unliquidated
           Department 4634                                                       Disputed
           Memphis, TN 38116
                                                                              Basis for the claim:    Shipping Services
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                          31449                                            Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                            Page 10 of 34
 Debtor       Spar Business Services, Inc.                                                            Case number (if known)            18-16974-abl
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Maceo Rodgers
           c/o Nichols Kaster, PLLP                                             Contingent
           4600 IDS Center                                                      Unliquidated
           80 S. 8th St.                                                        Disputed
           Minneapolis, MN 55402
                                                                             Basis for the claim:    Pending Litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Melissa Clothier
           c/o Keller Grover LLP                                                Contingent
           Attn: Eric A. Grover, Esq.                                           Unliquidated
           1965 Market St.                                                      Disputed
           San Francisco, CA 94103
                                                                             Basis for the claim:    Pending Litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Paradise Hogan
           c/o Regan Lane LLP                                                   Contingent
           Attn: Brook S. Lane                                                  Unliquidated
           43 Bowdoin St., Ste. A                                               Disputed
           Boston, MA 02114
                                                                             Basis for the claim:    Pending Litigation
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $54,096.55
           SPAR Administrative Services, Inc.                                   Contingent
           Attn: Managing Agent
                                                                                Unliquidated
           333 Westchester Ave.
           South Building, Suite 203                                            Disputed
           West Harrison, NY 10604                                                           Recovery for apportioned amount of cash collateral
                                                                             Basis for the claim:
           Date(s) debt was incurred                                         deposited with or advanced to Affinity Insurance, Ltd. for insurance
           Last 4 digits of account number                                   coverage, and/or potential refund, rebate or other return of periodic
                                                                             premium paid on behalf of Debtor.
                                                                             Is the claim subject to offset?     No       Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $378,838.00
           SPAR Marketing Force, Inc.                                           Contingent
           Attn: Managing Agent
                                                                                Unliquidated
           333 Westchester Ave.
           South Building, Suite 203                                            Disputed
           West Harrison, NY 10604                                                           Recovery for apportioned amount of cash collateral
                                                                             Basis for the claim:
           Date(s) debt was incurred                                         deposited with or advanced to Affinity Insurance, Ltd. for insurance
           Last 4 digits of account number                                   coverage, and/or potential refund, rebate or other return of periodic
                                                                             premium paid on behalf of Debtor.
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                       Page 11 of 34
 Debtor       Spar Business Services, Inc.                                                        Case number (if known)         18-16974-abl
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.1       Clark Hill PLC
           Attn: Tracy E. Leahy, Esq.                                                            Line     3.1
           500 Woodward Ave., Suite 3500
                                                                                                        Not listed. Explain
           Detroit, MI 48226

 4.2       Clark Hill PLC
           Attn: Managing Agent                                                                  Line     3.1
           P.O. Box 3760
                                                                                                        Not listed. Explain
           Carmichaels, PA 15320

 4.3       Duane Morris LLP
           Attn: Payment Processing                                                              Line     3.2
           30 S. 17th St.
                                                                                                        Not listed. Explain
           Philadelphia, PA 19103-4196

 4.4       Federal Express
           Attn: Managing Agent                                                                  Line     3.4
           P.O. Box 371461
                                                                                                        Not listed. Explain
           Pittsburgh, PA 15250-7461

 4.5       Melton Kumler
           Attn: John F. Melton, Esq.                                                            Line     3.5
           2705 Bee Cave Rd., Suite 220
                                                                                                        Not listed. Explain
           Austin, TX 78746


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    571,165.84

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      571,165.84




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32   Entered 01/10/19 11:13:42                 Page 12 of 34
 Fill in this information to identify the case:

 Debtor name         Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         18-16974-abl
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32   Entered 01/10/19 11:13:42              Page 13 of 34
 Fill in this information to identify the case:

 Debtor name         Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         18-16974-abl
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Robert G. Brown                   123 Sunesta Cove Drive                            The Westchester                    D   2.1
                                               Palm Beach Gardens, FL 33418                      Bank                               E/F
                                                                                                                                    G




    2.2      William H.                        1 King Grant Way                                  The Westchester                    D   2.1
             Bartels                           Briarcliff Manor, NY 10510                        Bank                               E/F
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 14 of 34



 Fill in this information to identify the case:

 Debtor name         Spar Business Services, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         18-16974-abl
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                           $16,500,000.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $26,434,742.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $22,964,296.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 15 of 34
 Debtor       Spar Business Services, Inc.                                                              Case number (if known) 18-16974-abl



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               The Westchester Bank                                        See attached                       $9,341.66          Secured debt
               Attn: Managing Agent                                        schedule 3.                                           Unsecured loan repayments
               12 Water St.
                                                                                                                                 Suppliers or vendors
               White Plains, NY 10601
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               SP/R Inc.                                                   See attached                     $20,281.77           Secured debt
               Attn: Robert G. Brown, President                            schedule 3.                                           Unsecured loan repayments
               123 Sunesta Cove Drive                                                                                            Suppliers or vendors
               Palm Beach Gardens, FL 33418                                                                                      Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Robert G. Brown                                             See attached                    $258,000.00         Salary/Compensation
               123 Sunesta Cove Drive                                      schedule 1.
               Palm Beach Gardens, FL 33418
               Officer, Director & Shareholder of the
               Debtor

       4.2.    William H. Bartels                                          See attached                    $131,000.00         Salary/Compensation
               1 King Grant Way                                            schedule 2.
               Briarcliff Manor, NY 10510
               Director and Shareholder of Debtor

       4.3.    SPAR Marketing Force, Inc.                                  See attached                    $167,657.00         Services Rendered
               Attn: Managing Agent                                        schedule 3.
               333 Westchester Ave.
               South Building, Suite 203
               West Harrison, NY 10604
               Affiliate

       4.4.    SP/R, Inc.                                                  See attached                     $45,281.77         Services rendered
               Attn: Robert G. Brown, President                            schedule 3.
               123 Sunesta Cove Dr.
               Palm Beach Gardens, FL 33418
               Affiliate

       4.5.    Robert G. Brown                                             See attached                     $29,524.98         Payment by Debtor as principal
               123 Sunesta Cove Drive                                      schedule 3.                                         obligor on bank loan with The
               Palm Beach Gardens, FL 33418                                                                                    Westchester Bank, which was
               Officer, Director & Shareholder                                                                                 personally guaranteed by
                                                                                                                               Robert G. Brown.

       4.6.    William H. Bartels                                          See attached                     $29,524.98         Payment by Debtor as principal
               1 King Grant Way                                            schedule 3.                                         obligor on bank loan with The
               Briarcliff Manor, NY 10510                                                                                      Westchester Bank, which was
               Director and Shareholder of the Debtor                                                                          personally guaranteed by
                                                                                                                               William H. Bartels.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 16 of 34
 Debtor       Spar Business Services, Inc.                                                              Case number (if known) 18-16974-abl



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.7.    SPAR InfoTech, Inc.                                         See attached                     $80,000.00           Services rendered
               Attn: Robert G. Brown, President                            schedule 3.
               123 Sunesta Cove Dr.
               Palm Beach Gardens, FL 33418
               Affiliate

       4.8.    SPAR Administrative Services, Inc.                          See attached                    $568,726.77           Services rendered
               Attn: Managing Agent                                        schedule 3.
               333 Westchester Ave.
               South Building, Suite 203
               West Harrison, NY 10604
               Affiliate

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Paradise Hogan v. Spar                           Class Action               U.S. District Court - D.                      Pending
               Group, Inc. et al                                                           Massachusetts                                 On appeal
               17-cv-10024-lts                                                             300 State Street
                                                                                                                                         Concluded
                                                                                           Springfield, MA 01105

       7.2.    Melissa J. Clothier v. Spar,                     Class Action               Superior Ct. of the State of                  Pending
               Inc. et al                                                                  California                                    On appeal
               RG12 639317                                                                 County of Alameda
                                                                                                                                         Concluded
                                                                                           2233 Shore Line Dr.
                                                                                           Alameda, CA 94501

       7.3.    Lee and Janet Walth v.                           Negligence                 State of Washington                           Pending
               Staples the Office Superstore,                                              Superior Court                                On appeal
               LLC                                                                         County of Spokane
                                                                                                                                         Concluded
               No. 17-2-03080-0                                                            1116 W. Broadway Ave.
                                                                                           Spokane, WA 99260




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32          Entered 01/10/19 11:13:42                      Page 17 of 34
 Debtor        Spar Business Services, Inc.                                                                Case number (if known) 18-16974-abl



                Case title                                      Nature of case               Court or agency's name and                Status of case
                Case number                                                                  address
       7.4.     Maceo Rodgers v. Spar                           Class Action                 U.S. Dist. Court - S.D. Texas                Pending
                Business Services, Inc.                                                      601 Rosenberg, Room 411                      On appeal
                No. 3:14-CV-00055                                                            Galveston, TX 77550
                                                                                                                                          Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                    Description of the gifts or contributions                Dates given                                Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss                Value of property
       how the loss occurred                                                                                                                                       lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     LARSON ZIRZOW & KAPLAN,                             LZK received $50,000 as its retainer. LZK
                 LLC                                                 has been paid $3,547.00 for services
                 850 E. Bonneville Ave.                              rendered prepetiton, and holds the sum of
                 Las Vegas, NV 89101                                 $46,453.00 in its trust account.                          11/23/2018                     $3,547.00

                 Email or website address
                 mzirzow@lzklegal.com

                 Who made the payment, if not debtor?
                 WHB Services, Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32         Entered 01/10/19 11:13:42                       Page 18 of 34
 Debtor      Spar Business Services, Inc.                                                                Case number (if known) 18-16974-abl




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 19 of 34
 Debtor        Spar Business Services, Inc.                                                             Case number (if known) 18-16974-abl




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was             Last balance
              Address                                           account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred
       18.1.     The Westchester Bank                           XXXX-7858                    Checking                 11/21/2018                        $126.00
                 Attn: Managing Agent                                                        Savings
                 12 Water St.
                                                                                             Money Market
                 White Plains, NY 10601
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 20 of 34
 Debtor      Spar Business Services, Inc.                                                               Case number (if known) 18-16974-abl




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       BDO CPA Firm                                                                                                               2010-2017
                    2600 W. Big Beaver Rd., Ste. 600
                    Troy, MI 48084
       26a.2.       Jim Segreto                                                                                                                1/1/2016-11/23/2018
                    Spar Group, Inc.
                    333 Westchester Ave.
                    White Plains, NY 10604
       26a.3.       Citron Cooperman & Company, LLP                                                                                            2016 and 2017 taxes
                    709 Westchester Ave.
                    White Plains, NY 10604

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 21 of 34
 Debtor      Spar Business Services, Inc.                                                               Case number (if known) 18-16974-abl



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       BDO CPA Firm
                    2600 W. Big Beaver Rd., Ste. 600
                    Troy, MI 48084
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.2.       Jim Segreto
                    Spar Group, Inc.
                    333 Westchester Ave.
                    White Plains, NY 10604

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       BDO CPA Firm
                    2600 W. Big Beaver Rd., Ste. 600
                    Troy, MI 48084
       26c.2.       Jim Segreto
                    Spar Group, Inc.
                    333 Westchester Ave.
                    White Plains, NY 10604

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       The Westchester Bank
                    Attn: Managing Agent
                    12 Water St.
                    White Plains, NY 10601
       26d.2.       Spar Group, Inc.
                    Attn: Managing Agent
                    333 Westchester Ave.
                    West Harrison, NY 10604

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Robert G. Brown
       .                                                                                                             $0.

                Name and address of the person who has possession of
                inventory records
                Spar Business Services, Inc.
                7711 Military Trail West, Ste. 1000
                West Palm Beach, FL 33410


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 22 of 34
 Debtor      Spar Business Services, Inc.                                                               Case number (if known) 18-16974-abl



    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Robert G. Brown                                123 Sunesta Cove Drive                              Officer, Director and                61.11%
                                                      Palm Beach Gardens, FL 33418                        Shareholder

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       William H. Bartels                             1 King Grant Way                                    Director and Shareholder             28.89%
                                                      Briarcliff Manor, NY 10510

       Name                                           Address                                             Position and nature of any           % of interest, if
                                                                                                          interest                             any
       Peter Brown                                    3773 Howard Hughes Pkwy. Ste.                       Director                             0%
                                                      500S
                                                      Las Vegas, NV 89169-6014


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates            Reason for
                                                                property                                                                  providing the value
       30.1 Robert G. Brown
       .    123 Sunesta Cove Drive
               Palm Beach Gardens, FL
               33418                                            See attached Schedule 1

               Relationship to debtor
               Officer, DIrector and Former
               Shareholder


       30.2 William Bartels
       .    1 King Grant Way
               Briarcliff Manor, NY 10510                       See attached Schedule 2

               Relationship to debtor
               Former Shareholder


       30.3 SPAR Marketing Force, Inc.
       .    Attn: Managing Agent
               333 Westchester Ave.
               South Building, Suite 203
               West Harrison, NY 10604                          See attached Schedule 3

               Relationship to debtor
               Affiliate




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 23 of 34
 Debtor      Spar Business Services, Inc.                                                               Case number (if known) 18-16974-abl



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.4 SP/R, Inc.
       .    Attn: Robert G. Brown,
               President
               123 Sunesta Drive
               Palm Beach Gardens, FL                           See attached Schedule 3

               Relationship to debtor
               Affiliate


       30.5 SPAR InfoTech, Inc.
       .    Attn: Robert G. Brown,
               President
               123 Sunesta Cove Dr.
               Palm Beach Gardens, FL
               33418                                            See attached Schedule 3

               Relationship to debtor
               Affiliate


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32        Entered 01/10/19 11:13:42                        Page 24 of 34
 Debtor      Spar Business Services, Inc.                                                               Case number (if known) 18-16974-abl




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 10, 2019

 /s/ Robert G. Brown                                                    Robert G. Brown
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 11
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32         Entered 01/10/19 11:13:42              Page 25 of 34
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                            District of Nevada
 In re       Spar Business Services, Inc.                                                                         Case No.   18-16974-abl
                                                                                     Debtor(s)                    Chapter    11

              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                      $                3,547.00
             Prior to the filing of this statement I have received                                            $                3,547.00
             Balance Due                                                                                      $                    0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           WHB Services, Inc. Counsel received a retainer of $50,000.00 and applied
                                                                     $3,547.00 of that amount to pre-petition billings, inclusive of the filing fee, thus
                                                                     leaving a balance of $46,453.00 held in trust for post-petition services.

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           WHB Services, Inc. See note above.

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 10, 2019                                                                /s/ Matthew C. Zirzow
     Date                                                                            Matthew C. Zirzow 7222
                                                                                     Signature of Attorney
                                                                                     LARSON ZIRZOW & KAPLAN, LLC
                                                                                     850 E. Bonneville Ave.
                                                                                     Las Vegas, NV 89101
                                                                                     702-382-1170 Fax: 702-382-1169
                                                                                     mzirzow@lzklegal.com
                                                                                     Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32      Entered 01/10/19 11:13:42                       Page 26 of 34

                                                               United States Bankruptcy Court
                                                                          District of Nevada
 In re      Spar Business Services, Inc.                                                                              Case No.       18-16974-abl
                                                                                    Debtor(s)                         Chapter        11

                                              LIST OF EQUITY SECURITY HOLDERS - AMENDED
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Robert G. Brown                                                     Common           61.11%                                     Shares
 123 Sunesta Cove Dr.
 Palm Beach Gardens, FL 33418

 William H. Bartels                                                  Common           28.89%                                     Shares
 1 King Grant Way
 Briarcliff Manor, NY 10510


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date January 10, 2019                                                        Signature /s/ Robert G. Brown
                                                                                            Robert G. Brown

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32     Entered 01/10/19 11:13:42        Page 27 of 34




                                                               United States Bankruptcy Court
                                                                         District of Nevada
 In re      Spar Business Services, Inc.                                                                Case No.   18-16974-abl
                                                                                 Debtor(s)              Chapter    11




                                CORPORATE OWNERSHIP STATEMENT (RULE 7007.1) - AMENDED

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Spar Business Services, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Robert G. Brown
 123 Sunesta Cove Dr.
 Palm Beach Gardens, FL 33418
 William H. Bartels
 1 King Grant Way
 Briarcliff Manor, NY 10510




    None [Check if applicable]




 January 10, 2019                                                    /s/ Matthew C. Zirzow
 Date                                                                Matthew C. Zirzow 7222
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Spar Business Services, Inc.
                                                                     LARSON ZIRZOW & KAPLAN, LLC
                                                                     850 E. Bonneville Ave.
                                                                     Las Vegas, NV 89101
                                                                     702-382-1170 Fax:702-382-1169
                                                                     mzirzow@lzklegal.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                        Case 18-16974-abl                       Doc 32    Entered 01/10/19 11:13:42      Page 28 of 34

 Name, Address, Telephone No. & I.D. No.
 Matthew C. Zirzow 7222
 850 E. Bonneville Ave.
 Las Vegas, NV 89101
 702-382-1170
 7222 NV

                     UNITED STATES BANKRUPTCY COURT
                                           District of Nevada


 In Re
 Spar Business Services, Inc.
                                                                                         BANKRUPTCY NO. 18-16974-abl
                                                                                         CHAPTER NO. 11
                                                                             Debtor(s)
                                                                  AMENDED
                                                DECLARATION RE: ELECTRONIC FILING OF PETITION
                                                 SCHEDULES, STATEMENTS AND PLAN (if applicable)
PART I - DECLARATION OF PETITIONER
         I [We] Robert G. Brown and                            , the undersigned debtor(s) hereby declare under penalty of
perjury that the information I have given my attorney and the information provided in the electronically filed petition,
statements, schedules, amendments and plan (if applicable) as indicated above is true and correct. I consent to my
attorney filing my petition, this declaration, statements, schedules and plan (if applicable) as indicated above to the United
States Bankruptcy Court. I understand that this DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk
once all schedules have been filed electronically but, in no event, no later than 15 days following the date the petition was
electronically filed. I understand that failure to file the signed original of this DECLARATION will cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a)(3) without further notice.
                   If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under
                   chapter 7 or 13. I am aware that I may proceed under chapter 7, 11, 12, or 13 of 11 United States Code,
                   understand the relief available under each such chapter, and choose to proceed under chapter 7 or 13. I
                   request relief in accordance with the chapter specified in this petition.
                   [If petitioner is a corporation or partnership] I declare under penalty of perjury that the information
                   provided in this petition is true and correct, and that I have been authorized to file this petition on behalf of
                   the debtor. The debtor requests relief in accordance with the chapter specified in this petition.
Dated:        January 10, 2019
                                      Signed:         /s/ Robert G. Brown
                                                      Robert G. Brown/President
                                                            (Applicant)
PART II - DECLARATION OF ATTORNEY
        I, the attorney for the petitioner named in the foregoing petition, declare that, I have informed the petitioner that
[he or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each such chapter.
Dated:        January 10, 2019

                                      Signed:         /s/ Matthew C. Zirzow
                                                      Matthew C. Zirzow 7222
                                                         Attorney for Debtor(s)




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
Case 18-16974-abl   Doc 32   Entered 01/10/19 11:13:42   Page 29 of 34
Case 18-16974-abl   Doc 32   Entered 01/10/19 11:13:42   Page 30 of 34
Case 18-16974-abl   Doc 32   Entered 01/10/19 11:13:42   Page 31 of 34
Case 18-16974-abl   Doc 32   Entered 01/10/19 11:13:42   Page 32 of 34
Case 18-16974-abl   Doc 32   Entered 01/10/19 11:13:42   Page 33 of 34
Case 18-16974-abl   Doc 32   Entered 01/10/19 11:13:42   Page 34 of 34
